TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 30, 2019



                                     NO. 03-19-00395-CV


                                      D. L.-B., Appellant

                                                v.

                                   T. D. and J. D., Appellees




      APPEAL FROM THE 22ND DISTRICT COURT OF CALDWELL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order of termination signed by the trial court on May 16, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.